DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the charged state" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the charged state" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the output bit" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the decimation filter” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katayama et al. (US 2016/0197619).
Regarding claim 1, Katayama et al. disclose an incremental delta-sigma architecture in figures 1-3 that teaches: an incremental delta-sigma modulator (3) and a sample-and-hold element(1), the sample- and-hold (1) element being arranged in front of the incremental delta-sigma modulator (3) and providing an input voltage (Ain) for the incremental delta-sigma modulator (3) in the charged state, wherein the sample-and-hold element (1) comprises a capacitor (see figures 2 and 3) for charging the input voltage for the incremental delta-sigma modulator (3), wherein a first switch  is arranged in front of the capacitor, and a second switch is arranged behind the capacitor, wherein the first switch is open when the second switch is closed so as to provide, at the incremental delta-sigma modulator (3), an input voltage decreasing in amount, in particular a decaying input voltage, or wherein the second switch is open when the first switch is closed so as to charge the capacitor of the sample-and- hold element (1) (see figures 1-3 and their descriptions).
Regarding claim 3, Katayama teaches the incremental delta-sigma modulator (3) may be reset (by element 2) after each AD conversion (see figure 1 and its descriptions).
Regarding claim 4, Katayama teaches the incremental delta-sigma modulator (3) is an nth-order modulator (411, 412,413,414), wherein n is a natural number, in particular n = 1, 2, 3, 4, 5, or 6 (see figure 2 and its descriptions).
Regarding claim 5, Katayama teaches the sample-and-hold element (1) is integrated in the incremental delta-sigma modulator or may be externally connected to the incremental delta-sigma modulator (3) (figure 1 shown element 1 externally connected to the incremental delta sigma modulator (3).
Regarding claim 9, claim 9 is similar to claim 1 in method format. Therefore, claim 9 is rejected as well as rejected in claim 1.
Regarding claim 13, Katayama teaches a digital output value (by element 43) is calculated as a weighted sum of the output bitstream (see figure 2 and its descriptions).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: the capacitor is configured such that a time constant for discharging the capacitor of the sample-and-hold element corresponds to an AD conversion.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: the incremental delta-sigma modulator comprises, in particular at its output, a decimation filter, wherein weighting of output bits within the decimation filter is adaptable because the input voltage decreases in amount.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: the output bits exhibit, at the end of the AD conversion, a valency that is increased as compared to the weighting in case of a static input voltage that is present at the incremental delta-sigma modulator.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: wherein, for adapting weighting, an integrator of a decimation filter of the delta-sigma modulator is replaced by a so-called lossy integrator, wherein, in particular, an edge frequency fc = 1/(2]TRC) is defined by a time constant constituted by the input resistor R and by the capacitor C.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: the capacitor of the sample-and-hold element is selected such that a time constant for discharging the capacitor of the sample- and-hold element corresponds to a duration of an AD conversion.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: wherein weighting of the output bits is adapted by means of a decimation filter; in particular, a valency that is increased as compared to weighting performed in the event of a constant input voltage is assigned to the output bits at the end of an AD conversion.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination fails to fairly teach or suggest following features: for adapting weighting, an integrator of the decimation filter is replaced by a so-called lossy integrator, wherein, in particular, an edge frequency fc = 1/(2rTRC) is defined by a time constant constituted by the input resistor R and by the capacitor C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/
 Primary Examiner, Art Unit 2845